Case: 11-10105     Document: 00511573514         Page: 1     Date Filed: 08/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2011
                                     No. 11-10105
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

THOMAS JONATHAN GARRISON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:10-CR-43-1


Before HIGGINBOTHAM, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Thomas Jonathan Garrison
presents arguments that he concedes are foreclosed by United States v.
Harrimon, 568 F.3d 531 (5th Cir. 2009), which held that the Texas state offense
of evading arrest or detention by use of a vehicle is a violent felony under the
Armed Career Criminal Act (ACCA). Recently, the Supreme Court validated our
decision in Harrimon by holding that a conviction under Indiana’s felony vehicle



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10105   Document: 00511573514   Page: 2   Date Filed: 08/16/2011

                                 No. 11-10105

flight law constituted a violent felony under the ACCA. See Sykes v. United
States, 131 S. Ct. 2267, 2277 (2011).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for an extension of time to file a brief is
DENIED as unnecessary, and the judgment of the district court is AFFIRMED.




                                        2